













[a101masterpurchasesal_image1.gif]AURAMET INTERNATIONAL LLC
259 Calle del Recinto Sur, Suite 2A San Juan, Puerto Rico 00901
Phone:    787-330-0085
Fax:    787-705-9909










AMENDED AND RESTATED MASTER PURCHASE CONTRACT
&
BILL OF SALE


March 11, 2015


Comstock Mining Inc. Mr. Corrado De Gasperis President and CEO
1200 American Flat Road PO Box 1118
Virginia City, NV 89440


RE:
PRECIOUS METALS (“PM”) PURCHASE CONTRACT AND BILL OF SALE (THE “AGREEMENT”)
BETWEEN AURAMET INTERNATIONAL LLC AND COMSTOCK MINING INC. AND ITS OPERATING
SUBSIDIARY COMSTOCK MINING LLC



Dear Mr. De Gasperis:


This Amended and Restated Master Purchase Contract & Bill of Sale amends and
restates that certain Master Purchase Contract and Bill of Sale dated July 24,
2012 wherein AURAMET INTERNATIONAL LLC (“Buyer”) hereby agrees to purchase and
COMSTOCK MINING INC. (“Comstock Mining”) together with its operating subsidiary
COMSTOCK MINING LLC (“Subsidiary”, jointly and severally, “Seller”) hereby
agrees to sell, transfer, assign, set over and convey to Buyer the PM described
below on the following terms and conditions.


1.0 Material


Seller may, in its sole discretion, sell, transfer, assign, set over and convey
to Buyer up to a maximum of 100% of the gold and silver production (the
“Material”) for a period of one year from the date hereof, however, as long as
there are any outstanding obligations of the Seller under the Secured Promissory
Note and Guaranty dated March 6, 2015 (the “Note”) (the “Obligations”), Seller
will sell, transfer, assign, set over and convey to


Buyer 100% of the gold and silver production. This Agreement may not be
terminated while the Obligations are outstanding. Upon full satisfaction of the
Obligations, this Agreement may be terminated by either party upon 30 days prior
written notice to the other party hereto. No termination of this Agreement shall
relieve either party of any accrued and unpaid obligations due hereunder on date
of such termination.


2.1
Pricing Mechanisms



Buyer will provide the Seller with a flexible and comprehensive pricing and
payment facility pursuant to the following terms and conditions:


2.2
Spot Pricing



Buyer will price the Material based upon the estimated gold and silver content
contained in dore or concentrate, as per Seller’s assays, on Buyer’s current
spot market bid price during New York trading hours (8:30 a.m. to 4:30 p.m.
Eastern Time) on any business day (defined as “any business day that the COMEX
division of the New York Mercantile Exchange (“COMEX”) is open for business”).
The spot value date is generally 2 business days from the date of such pricing.


Unless priced on a spot or other basis as outlined herein, Buyer will work
Seller’s firm orders 24 hours a day on a good until cancelled basis.


2.3
Forward Pricing



Buyer will price the Material for periods up 15 months (or such longer periods
as the parties may agree) forward based on the spot price as outlined above and
adjusted to reflect the then current forward rates in effect at the time of
pricing. The forward contract value date is the date (within the maximum tenor
of 15 months) of the forward contract maturity.


2.4
Option Pricing



The Seller may, at its discretion, be either the seller or the buyer of European
Style Gold or Silver Options (for Loco London delivery). Any option premium due
will be payable on the premium value date (the option premium value date is
generally two business days after the date of buying or selling the option).


In the event that an option is exercised, the delivery and value date shall be
two business days after the exercise date (unless otherwise agreed by Buyer and
Seller).


The terms and conditions set forth in that certain Master Trading Agreement
dated as of March 6, 2015, between Buyer and Seller shall apply to any
transaction outlined above.


2.5
Payment



In all cases outlined above, the payment shall be payable by wire transfer:


2.5.1
If to Seller



Seller’s designated account shall be provided in writing prior to the first
payment date herein.


2.5.2
If to Buyer:



Buyer’s designated account shall be provided in writing prior to the first
payment date herein.


3.1
Purchase and Settlement Mechanisms – Spot; Forward; and In-Process Facility



Seller may sell the Material on the basis of any of the following three methods:


(a)    on a Spot Basis, i.e. payment for and delivery of the Material generally
made contemporaneously two (2) business days after pricing as set forth in
Section 2.1.


(b)    on a Forward Basis, i.e. payment for and delivery of the Material
generally made contemporaneously on a date set up to 15 months following pricing
in accordance with Section 2.2 above; or


(c)    on a In Process Basis, i.e. the Material is priced and paid for while the
Material is in process or in transit to or at Metalor, Attleboro, Massachusetts
(“Refinery”) or any other refinery acceptable to the Buyer or while pending
refining and located at warehouse acceptable to the Buyer (“Warehouse”) pursuant
to the following terms and conditions:


3.C.1
Form



Dore or concentrate containing unrefined PM (the “Unrefined PM”). The Buyer
shall be satisfied through final delivery at the Refinery of refined PM
(“Refined PM”) in gold ingot or other form having a minimum purity of .9999 or
silver ingot or other form having a minimum purity of .999+.


3.C.2
Delivery Schedule



Seller may make shipments on a weekly basis from the mine sites to the Refinery.
Seller shall notify Buyer telephonically or by telecopy of all PM shipped
pursuant to this Agreement. Outturn shall be to Buyer’s London pool account with
JP Morgan Chase unless otherwise agreed by the parties on the agreed upon
outturn date (the “Outturn Date”).


3.C.3
Purchase Price



The purchase price for Material sold on an In-Process Basis shall equal the
agreed upon amount per troy ounce of Refined PM as set forth in the applicable
trade confirmation sent by Buyer to Seller (the “Purchase Price”), multiplied by
the agreed upon estimated quantity of PM as set forth in the applicable trade
confirmation sent by Buyer to Seller (the “Estimated Quantity”). The Purchase
Price shall be based on the pricing established pursuant to Section 2.1 above
and adjusted to reflect the agreed upon cost of financing and any market
contango or backwardation for the period from the date of payment to the Outturn
Date.


3.C.4
Late Delivery



Subject to Buyer’s other rights hereunder, including the right of termination,
if the Estimated Quantity is not credited to the account designated by Buyer in
writing to Seller (“Buyer’s Metal Account”) on the Outturn Date, the Purchase
Price shall be adjusted to reflect the additional financing cost of such delay.
Such adjustment shall be calculated using an amount equal to the then applicable
PM lending rates (as reasonably determined in good faith by Buyer) for the
period of time from the original Outturn Date to the date the Estimated Quantity
is finally credited to Buyer’s Metal Account released to Buyer.


3.C.5
Shortfall/Surplus



Notwithstanding any of the foregoing, in the event, for any reason, that there
is a shortfall at Outturn, Seller shall immediately, through pool transfer,
market transaction, or other manner acceptable to Buyer, transfer to Buyer the
subject PM shortfall.


In the event that there is a surplus at Outturn, then Seller may elect to
immediately sell the surplus amount to Buyer at Buyer’s then current spot market
price, sell such surplus to any other party at Seller’s sole and absolute
discretion, or maintain the surplus balance of ounces in its account with Buyer
until sold on a date specified by Seller in the future.


3.C.6
Shortfall/Surplus Account



For practical purposes, Seller and Buyer may mutually agree to keep an ongoing
over/under account which is to be settled whenever the over/under quantity
exceeds 100 ounces of refined gold and silver.


Buyer will provide Seller with a shipment by shipment settlement report which
shall include the details of all pricings, outturns, payments, and adjustments.
This shall be a perpetual electronic file which will be used by Seller and Buyer
to monitor movements in the over/under account.


3.C.7
Payment



The Purchase Price shall be paid by wire transfer to Seller’s designated account
in US Dollars against Buyer’s receipt of the following documents:


A.
If Payment is to be made while the Material is at the Refinery:



(a)Seller’s letter of instruction to the Refinery in substantially the form
attached hereto as Exhibit A; and


(b)An executed Refiner’s Holding Certificate in substantially the form attached
hereto as Exhibit B.


B.
If Payment is to be made while the Material is at the Warehouse:



(a)An independent, third party’s report on sampling and assaying of the
Material, from Inspectorate or other assay firm reasonably acceptable to Buyer;


(b)A warehouse receipt from the Warehouse, satisfactory to Buyer in all material
respects; and


(c)A certificate of insurance naming Buyer as an additional loss payee as its
interests may appear, satisfactory to Buyer in all material respects.


3.C.8
Title/Ownership of PM Shipment



Ownership of the PM shall become vested in Buyer upon pick-up of the PM by
Brinks Armored Security Service or such other mutually agreeable armored
carrier. All shipping and other records and documents prepared by or which come
into the possession of Seller with respect thereto shall be retained and
maintained, in trust, for Buyer by Seller in a custodial capacity and delivered
to Buyer upon request.


3.C.9
Inspection



Buyer shall have the right to have an agent or representative inspect and/or
take samples of the Unrefined PM during business hours upon reasonable notice
and to witness the loading/sealing of the containers in which the Refined PM is
to be shipped from the Refinery.


4.1
Representations and Warranties, Covenants



Seller represents and warrants to Buyer that:


(a)    the PM conforms to or will conform to the description of such goods
contained in this Agreement; the material containing the PM contains no
hazardous materials.


(b)    Seller has conveyed or will convey good title to such PM free from any
security interest, lien or encumbrance;


(c)    Seller has all requisite power, authority, licenses and approvals
necessary to enter into and perform its obligations under this Agreement;


(d)    Seller or any person designated by Seller (including any signatory
hereto) has due authorization to act in all respects relating to this Agreement;


(e)    this Agreement and the transaction relating thereto are valid and legally
binding obligations of the Seller enforceable against it in accordance with
their terms;


(f)    Seller is not insolvent, has not declared bankruptcy and has no intention
or plans for doing so;


(g)    Seller covenants and agrees to provide Buyer with prompt telephonic
notice, promptly followed by electronic mail and telecopy, of the occurrence of
any of the following events:


(1)
any material discrepancy in the assays of Seller and Refiner;



(2)
any loss or delay or other material event with respect to any PM purchased
hereunder; and



(3)
any material adverse change in the affairs or prospects of Seller.



5.0 Authorized Officers


The individuals identified herein shall be authorized to enter the transactions
contemplated herein on behalf of Seller; provided that Seller may add or remove
individuals from this Section
5.0 from time to time in a written notice to Buyer.


Name
Title
Corrado De Gasperis
President and CEO
Scott H. Jolcover
Director of Business Development
Judd Merrill
CFO
 
 



6.0 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial


This Agreement shall be governed by and interpreted under the laws of the State
of New York.


Each party waives the posting of any bond otherwise required in connection with
any judicial process or proceeding to enforce any judgment or other court order
entered in favor of such party, or to enforce this Agreement or any other
agreement or document between Seller and Buyer. In addition, each party waives
any right that they may have to a jury trial.




7.1
Notices



7.2
If to Buyer:



Auramet International LLC 259 Calle Recinto Sur
San Juan, Puerto Rico 00901 Tel: 787-330-0086
Fax: 787-330-0085


7.3
If to Seller, as appropriate:



Comstock Mining Inc.
Mr. Corrado de Gasperis, President and CEO 1200 American Flat Road
PO Box 1118
Virginia City, NV 89440 Tel: 775-847-4755
Fax: 800-750-5740


To signify your acceptance of these terms, please sign this Agreement in the
space provided below and return it by fax to 201-905-5001.


Yours truly,




Auramet International LLC


Signed:      By:     




Accepted and Agreed: Comstock Mining Inc.
Signed: /s/ Corrado De Gasperis
By: Corrado De Gasperis
President & CEO Comstock Mining Inc.


Exhibit A
 

[Letterhead] [INSTRUCTIONS TO THE REFINER]



[ ] [ ], 2015




Customer Service Manager


VIA FAX:


Dear Sirs:




RE:
 

Number [    ].

(“Seller”) Sale to Auramet International LLC(“Buyer”), Shipment





This letter is to confirm that Seller has sold [dore, concentrate, carbon
material] containing [ ] troy ounces of gold or silver (the “PM”) to Buyer
pursuant to a Purchase Contract and Bill of Sale dated [] [], 2014. The PM is
currently in transit in unrefined form to [ ] (the “Refinery”) pursuant to bill
of lading number [ ]. Seller agrees to be responsible for and pay all refining
costs.


This transfer and conveyance cannot be withdrawn or amended without the prior
written consent and explicit agreement of Buyer. All further instructions
concerning this PM shall come exclusively from Buyer.


Upon the receipt of this fax, please complete the following form indicating your
understanding and acceptance of these instructions and fax the completed form
separately to Auramet, Precious Metals Operations, 201-905-5001.


Thank you in advance for your assistance. Regards,
[    ]










[ Title ]




Exhibit B [Refiner/Processor’s Holding Certificate]


From:


To:
Auramet International LLC 259 Calle Recinto Sur
San Juan, Puerto Rico 00901 Tel: 787-330-0086
Fax: 787-330-0085






Re: PM Shipment, Bill of Lading #[ ] from [ ] (“Seller”).


We hereby confirm receipt of Seller’s notice dated [ ] [ ], 2014 and acknowledge
that the above- captioned PM shipment has been sold to Auramet International LLC
(“Buyer”) and that title to such goods has been transferred to Buyer.


We hereby irrevocably undertake that upon receipt of such goods we shall hold
them to the order of Buyer without set-off, deduction or counterclaim. We agree
that Seller shall be the sole party responsible for the payment of any and all
refining costs associated with this PM shipment. Such goods and any documents
relating thereto shall not be released to anyone other than Buyer without the
prior written agreement of Buyer.


We undertake to keep the same free from any mortgage, charge, pledge, lien or
other encumbrance and all other third party rights.


We undertake to promptly inform you in the event and to the extent that the
weights or assays produced by us materially differ from those received from your
Seller with respect to the captioned Shipment.


Such goods are insured under our existing all risk (including casualty and
theft) policy. We hereby undertake to keep the goods insured while they are in
our possession.




Sincerely,








By:     

